Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
29, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 29, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00260-CV
____________
 
IN RE DEBORAH AYMOND, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
26, 2007, relator filed a petition for writ of mandamus in this
court. See Tex. Gov=t Code Ann. ' 22.221; see also Tex.
R. App. P. 52. In the petition, relator asked this court to compel the
Honorable Denise Collins, presiding judge of the 208th District Court of Harris
County, to set aside an alias capias arrest warrant and appeal bond in cause
number 919664, pending under our appeal number 14-06-00958-CR. Relator also
filed a motion for emergency temporary relief requesting that this court order
relator released from custody.




To be
entitled to mandamus relief, the relator must demonstrate that (1) she has no
other adequate remedy at law, and (2) the act sought to be compelled is purely
ministerial. State ex rel. Hill v. Ct. of App. Fifth Dist., 34 S.W.3d 924 927 (Tex. Crim. App. 2001). Relator has not met this
standard.
An
appeal bond is challenged through an application for writ of habeas corpus.
See, e.g., Ex parte Anderer, 61 S.W.3d 398, 399 (Tex. Crim. App. 2001). There is a remedy by appeal from a ruling on an
appeal bond. Id.; Tex. Code Crim.
Proc. Ann. art. 44.04(g). Unlawful confinement is also challenged by
habeas corpus. This court has original jurisdiction to issue a writ of habeas
corpus only in civil cases. Tex. Gov=t Code Ann. ' 22.221(d).
Relator
has not established that she is entitled to mandamus relief. Accordingly, we
deny relator=s petition for writ of mandamus and motion for emergency temporary
relief. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 29, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.